Citation Nr: 0502888	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for transient ischemic 
attacks, memory loss, and shortness of breath due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968; from September 1986 to May 1987; from December 
1990 to September 1991; and from August 1992 to January 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In August 2004, the veteran testified 
before the undersigned at a Travel Board hearing.  

At his hearing, the veteran raised the issue of service 
connection for fevers due to undiagnosed illness.  The Board 
refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the service medical records appear 
incomplete in that there are no records from the veteran's 
first period of service.  The agency of original jurisdiction 
(AOJ) should contact the National Personnel Records Center 
(NPRC) and obtain all available missing service medical 
records.  

With regard to the claim of service connection for 
hypertension, the Board notes that for VA rating purposes, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1.  A review of the available service 
medical records shows that on an April 1988 examination, the 
veteran's blood pressure reading was 126/90.  The veteran was 
not on active duty at this time.  On an April 1991 
reenlistment examination, when the veteran was on active 
duty, the blood pressure reading was 128/90.  Currently, the 
veteran has hypertension as established by competent 
evidence.  The Board finds that the veteran should be 
afforded a VA examination to `determine the etiology of his 
currently diagnosed hypertension.  The examiner should 
comment on the two elevated blood pressure readings in April 
1988 and April 1991.  

At his personal hearing and in correspondence of record, the 
veteran indicated that he was treated on numerous occasions 
by his personal physician, D.P., D.C.  Of record, is an 
October 2001 letter from D.P., D.C, in which he indicated 
that the veteran had been a friend and a patient for 30 
years.  He stated that the veteran began getting headaches in 
September 1991.  He also stated that the veteran had been 
seen by VA for "Gulf War Syndrome."  The physician did not 
provide any of the veteran's 30 years' worth of clinical 
records.  The veteran has indicated that he was treated by 
this physician for his claimed conditions.  As such, these 
records should be requested.  In addition, since D.P., D.C, 
stated that the veteran's headaches began in September 2001, 
without providing any basis for his statement, the Board 
finds that the veteran should be afforded a VA examination by 
an examiner who has reviewed the claims file to determine if 
the veteran has headaches, and, if so, the etiology thereof.  

The veteran has claimed service connection for transient 
ischemic attacks, memory loss, and shortness of breath due to 
undiagnosed illness.  He clarified at his personal hearing 
and in correspondence of record that these claimed conditions 
are not the result of service in the Persian Gulf as he did 
not have service in the Persian Gulf, rather, they are the 
result of inoculations that he was administered during 
service.  However, prior to this clarification, the record 
shows that the veteran was scheduled for a March 4, 2002 
appointment with a VA Persian Gulf Environmental Physician, 
according to a September 2000 letter.  This VA record is not 
in the claims file.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The veteran was sent a 
VCAA letter in June 2001 and April 2003, but they do not 
comply with current directives.  Accordingly, the AOJ should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issues 
remaining on appeal.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issues on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The AOJ should contact the NPRC and 
obtain all available missing service medical 
records.  

4.  The AOJ should contact the Grand Rapids 
VA Medical Center and obtain the veteran's 
records to include the March 4, 2002 VA 
Persian Gulf Environmental Physician report.

5.  The AOJ should contact D.P., D.C, and 
request the veteran's complete clinical 
records.

6.  The veteran should be afforded a VA 
examination.  The examiner should be provided 
with the veteran's claims file prior to the 
examination.  The examiner should opine as to 
whether the veteran currently has headaches 
and, if so, the etiology thereof.  The 
examiner should specifically state if any 
current headache disorder is related to 
service.  The examiner should also opine as 
to the etiology of the veteran's hypertension 
and should comment on the two elevated blood 
pressure readings in April 1988 and April 
1991.  The examiner should specifically state 
if hypertension is related to service.  The 
rationale should be provided.  

7.  The AOJ should then readjudicate the 
claims on appeal.  If any issue remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


